Exhibit 10.2

 

COX RADIO, INC.

 

THIRD AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

SECTION 1. Purpose. The purpose of this Third Amended and Restated Long-Term
Incentive Plan (the “Plan”) of Cox Radio, Inc. (the “Corporation”) is (a) to
promote the identity of interests between shareholders and employees of the
Corporation by encouraging and creating significant ownership of Common Stock of
the Corporation by officers and other employees of the Corporation and its
subsidiaries; (b) to enable the Corporation to attract and retain qualified
officers and employees who contribute to the Corporation’s success by their
ability, ingenuity and industry; and (c) to provide meaningful long-term
incentive opportunities for officers and other employees who are responsible for
the success of the Corporation and who are in a position to make significant
contributions toward its objectives.

 

SECTION 2. Definitions. In addition to the terms defined elsewhere in the Plan,
the following shall be defined terms under the Plan:

 

2.01. “Award” means any Performance Award, Option, Stock Appreciation Right,
Restricted Stock, Deferred Stock, Dividend Equivalent, or Other Stock-Based
Award, or any other right or interest relating to Shares or cash, granted to a
Participant under the Plan.

 

2.02. “Award Agreement” means any written agreement, contract or other
instrument or document evidencing the terms and conditions of an individual
Award. Each Award Agreement shall be subject to the terms and conditions of the
Plan.

 

2.03. “Board” means the Board of Directors of the Corporation.

 

2.04. “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

 

2.05. “Committee” means the committee designated by the Board to administer the
Plan, or another committee to which certain administrative or other functions
have been delegated consistent with the terms of the Plan.

 

2.06. “Corporation” is defined as Cox Radio, Inc. or any successor to it in
ownership of substantially all of its assets, whether by merger, consolidation
or otherwise.

 

2.07. “Covered Employee” means the chief executive officer and the officers of
the Corporation for whom total compensation is required to be reported to
shareholders under the Exchange Act, as determined for purposes of Section
162(m) of the Code, and successor provisions.

 

2.08. “Deferred Stock” means a right, granted to a Participant under Section
6.05, to receive Shares at the end of a specified deferral period.

 

2.09. “Dividend Equivalent” means a right, granted to a Participant under
Section 6.03, to receive cash, Shares, other Awards, or other property equal in
value to dividends paid with respect to a specified number of Shares.

 

2.10. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.



--------------------------------------------------------------------------------

2.11. “Fair Market Value” means, with respect to Shares, Awards or other
property, the fair market value of such Shares, Awards or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee, the Fair
Market Value of Shares as of any date shall be the average of the high and the
low sales price on that date of a Share as reported in the New York Stock
Exchange Composite Transaction Report; provided, that if there were no sales on
the valuation date but there were sales on dates within a reasonable period both
before and after the valuation date, the Fair Market Value is the weighted
average of the high and low sale prices on the nearest date before and the
nearest date after the valuation date. The average is to be weighted inversely
by the respective numbers of trading days between the selling dates and the
valuation date.

 

2.12. “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

 

2.13. “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

 

2.14. “Option” means a right, granted to a Participant under Section 6.06, to
purchase Shares, other Awards, or other property at a specified price during
specified time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.

 

2.15. “Other Stock-Based Award” means a right, granted to a Participant under
Section 6.08, that relates to or is valued by reference to Shares.

 

2.16. “Participant” means a person who, as an officer or employee of the
Corporation or any Subsidiary, has been granted an Award under the Plan.

 

2.17. “Performance Award” means a right, granted to a Participant under Section
6.02, to receive cash, Shares, other Awards, or other property the payment of
which is contingent upon achievement of performance goals specified by the
Committee.

 

2.18. “Performance-Based Restricted Stock” means Restricted Stock that is (a)
awarded based on preestablished performance criteria, or (b) subject to a risk
of forfeiture if preestablished performance criteria are not met within the
restriction period.

 

2.19. “Plan” is the Cox Radio, Inc. Third Amended and Restated Long-Term
Incentive Plan.

 

2.20. “Restricted Stock” means Shares granted to a Participant under Section
6.04, that are subject to certain restrictions and to a risk of forfeiture.

 

2.21. “Rule 16b-3” means Rule 16b-3, as from time to time amended, promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act.

 

2.22. “Shares” means the Class A Common Stock of the Corporation and such other
securities of the Corporation as may be substituted for Shares or such other
securities pursuant to Section 10.

 

2.23. “Stock Appreciation Right” means a right, granted to a Participant under
Section 6.07, to be paid an amount measured by the appreciation in the Fair
Market Value of Shares from the date of grant to the date of exercise of the
right, with payment to be made in cash, Shares, other Awards, or other property
as specified in the Award or determined by the Committee.

 

2.24. “Subsidiary” means any corporation (other than the Corporation) with
respect to which the Corporation owns, directly or indirectly, 50% or more of
the total combined voting power of all classes of stock.

 

2.25. “Year” means a calendar year.

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Administration.

 

3.01. Authority of the Committee. The Plan shall be administered by the
Committee. Each Award shall be evidenced by an Award Agreement, executed by the
Corporation and the Participant, in a form satisfactory to the Committee. The
Committee shall have full and final authority to take the following actions, in
each case subject to and consistent with the provisions of the Plan:

 

(i) to select and designate Participants;

 

(ii) to determine the type or types of Awards to be granted to each Participant;

 

(iii) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, any exercise price, grant price, or
purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waivers or accelerations thereof,
and waiver of performance conditions relating to an Award, based in each case on
such considerations as the Committee shall determine), and all other matters to
be determined in connection with an Award;

 

(iv) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be cancelled, forfeited or
surrendered;

 

(v) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Participant;

 

(vi) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

 

(vii) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

(viii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement or other instrument hereunder; and

 

(ix) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

 

3.02. Manner of Exercise of Committee Authority. Except to the extent
specifically reserved to another entity under the terms of the Plan or
applicable law, the Committee shall have sole discretion in exercising its
authority under the Plan. Any action of the Committee with respect to the Plan
shall be final, conclusive and binding on all persons, including the
Corporation, Subsidiaries, Participants and any person claiming any rights under
the Plan from or through any Participant. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. A memorandum
signed by all members of the Committee shall constitute the act of the Committee
without the necessity, in such event, to hold a meeting. The Committee may
delegate to officers or managers of the Corporation or any Subsidiary the
authority to perform administrative functions under the Plan, subject to such
terms as the Committee shall determine. Notwithstanding any provisions of the
Plan to the contrary, the Committee may delegate any or all of its authority
under the terms of the Plan to any person or persons the Committee shall from
time to time designate.

 

-3-



--------------------------------------------------------------------------------

3.03. Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him by any officer or other employee of the Corporation or any Subsidiary, the
Corporation’s independent certified public accountants, legal counsel or any
executive compensation consultant or other professional retained by the
Corporation to assist in the administration of the Plan. No member of the
Committee, nor any officer or employee of the Corporation acting on behalf of
the Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Corporation acting
on their behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Corporation with respect to any such action, determination, or
interpretation.

 

SECTION 4. Shares Subject to the Plan. Subject to adjustment as provided in
Section 10, the total number of Shares reserved and available for Awards under
the Plan shall be 13,200,000. For purposes of this Section 4, the number of and
time at which Shares shall be deemed to be subject to Awards and therefore
counted against the number of Shares reserved and available under the Plan shall
be the earliest date at which the Committee can reasonably estimate the number
of Shares to be distributed in settlement of an Award or with respect to which
payments will be made; provided that, subject to the requirements of Rule 16b-3,
the Committee may adopt procedures for the counting of Shares relating to any
Award for which the number of Shares to be distributed or with respect to which
payment will be made cannot be fixed at the date of grant to ensure appropriate
counting, avoid double counting (in the case of tandem or substitute awards),
and provide for adjustments in any case in which the number of Shares actually
distributed or with respect to which payments are actually made differs from the
number of Shares previously counted in connection with such Award.

 

The Shares subject to the Plan may be unissued Shares or reacquired Shares,
bought on the open market or otherwise. If any Shares to which an Award relates
are forfeited or the Award is settled or terminates without a distribution of
Shares (whether or not cash, other Awards, or other property is distributed with
respect to such Award), any Shares counted against the number of Shares reserved
and available under the Plan with respect to such Award shall, to the extent of
any such forfeiture, settlement or termination, again be available for Awards
under the Plan; provided that in the event Rule 16b-3 applies to the issuance of
an Award, such Shares shall be available for issuance only to the extent the
issuance of such Shares would be exempted under Rule 16b-3.

 

SECTION 5. Eligibility. Awards may be granted only to individuals who are
officers or other employees (including employees who are also directors) of the
Corporation or a Subsidiary.

 

SECTION 6. Specific Terms of Awards.

 

6.01. General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 11.02),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including without limitation the
acceleration of vesting of any Awards or terms requiring forfeiture of Awards in
the event of termination of employment by the Participant. Except as provided in
Sections 7.03 or 7.04, only services may be required as consideration for the
grant of any Award.

 

6.02. Performance Awards. Subject to the provisions of Sections 7.01 and 7.02,
the Committee is authorized to grant Performance Awards to Participants on the
following terms and conditions:

 

(i) Awards and Conditions. A Performance Award shall confer upon the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Award is granted, in whole or in
part, as determined by the Committee, conditioned upon the achievement of
performance criteria determined by the Committee.

 

(ii) Other Terms. A Performance Award shall be denominated in Shares or in
units, and may be payable in cash, Shares, other Awards, or other property, and
have such other terms as shall be determined by the Committee.

 

-4-



--------------------------------------------------------------------------------

6.03. Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Participants. The Committee may provide that Dividend Equivalents
shall be paid or distributed when accrued or shall be deemed to have been
reinvested in additional Shares or Awards, or otherwise reinvested.

 

6.04. Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

 

(i) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments or otherwise as the Committee shall determine.

 

(ii) Forfeiture. Performance-Based Restricted Stock shall be (a) based on
preestablished performance criteria, or (b) forfeited unless preestablished
performance criteria specified by the Committee are met during the applicable
restriction period. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited and reacquired by the
Corporation; provided, that the Committee may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes.

 

(iii) Certificates of Shares. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, the
Corporation shall retain physical possession of the certificates, and the
Participant shall deliver a stock power to the Corporation, endorsed in blank,
relating to the Restricted Stock.

 

(iv) Dividends. Unless otherwise determined by the Committee, cash dividends
paid on Performance-Based Restricted Stock shall be automatically reinvested in
additional shares of Performance-Based Restricted Stock and cash dividends paid
on other Restricted Stock shall be paid to the Participant. Dividends reinvested
in Performance-Based Restricted Stock and Shares distributed in connection with
a stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such stock or other property has been
distributed.

 

6.05. Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, on the following terms and conditions:

 

(i) Award and Restrictions. Delivery of Shares will occur upon expiration of the
deferral period specified for Deferred Stock by the Committee (or, if permitted
by the Committee, as elected by the Participant). In addition, Deferred Stock
shall be subject to such restrictions as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times, separately or in combination, in installments, or otherwise, as
the Committee shall determine.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable deferral period or portion thereof (as provided
in the Award Agreement evidencing the Deferred Stock), all Deferred Stock that
is at that time subject to deferral (other than a deferral at the election of
the Participant) shall be forfeited; provided, that the Committee may provide,
by rule or regulation or in any Award Agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Deferred
Stock will be waived in whole or in part in the event of terminations resulting
from specified causes, and the Committee may in other cases waive in whole or in
part the forfeiture of Deferred Stock.

 

-5-



--------------------------------------------------------------------------------

6.06. Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, that, except as provided in
Section 7.03, such exercise price shall be not less than the Fair Market Value
of a Share on the date of grant of such Option.

 

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares, other Awards or awards
issued under other Corporation plans, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis, such as through “cashless exercise” arrangements), and the methods by
which Shares will be delivered or deemed to be delivered to Participants.
Options shall expire not later than ten years after the date of grant.

 

(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, including but not limited to the requirement that no Incentive
Stock Option shall be granted more than ten years after the effective date of
the Plan. Anything in the Plan to the contrary notwithstanding, no term of the
Plan relating to Incentive Stock Options shall be interpreted, amended, or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code. In the event a Participant voluntarily
disqualifies an Option as an Incentive Stock Option, the Committee may, but
shall not be obligated to, make such additional Awards or pay bonuses as the
Committee shall deem appropriate to reflect the tax savings to the Corporation
which result from such disqualification.

 

6.07. Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:

 

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise (or, if the
Committee shall so determine in the case of any such right, other than one
related to an Incentive Stock Option, the Fair Market Value of one Share at any
time during a specified period before or after the date of exercise or Change in
Control, as defined in Section 9.02) over (B) the grant price of the Stock
Appreciation Right as determined by the Committee as of the date of grant of the
Stock Appreciation Right, which, except as provided in Section 7.03, shall be
not less than the Fair Market Value of one Share on the date of grant.

 

(ii) Other Terms. The Committee shall determine the time or times at which a
Stock Appreciation Right may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by which Shares will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any Stock Appreciation
Right. Limited Stock Appreciation Rights that may be exercised only upon the
occurrence of a Change in Control (as such term is defined in Section 9.02) or
as otherwise defined by the Committee) may be granted under this Section 6.07.
Stock Appreciation Rights shall expire not later than ten years after the date
of grant.

 

6.08. Other Stock-Based Awards. The Committee is authorized to grant to
Participants other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
without limitation, Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, purchase rights, and Awards
valued by reference to book value of Shares or the value of securities of or the
performance of specified Subsidiaries. The Committee shall determine the terms
and conditions of such Awards, which may include performance criteria. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6.08 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards, or other property, as the Committee shall determine.

 

-6-



--------------------------------------------------------------------------------

SECTION 7. Certain Provisions Applicable to Awards.

 

7.01. Performance-Based Awards. Performance Awards, Performance-Based Restricted
Stock, and certain Other Stock-Based Awards subject to performance criteria are
intended to be “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and shall be paid solely on account of the attainment
of one or more preestablished, objective performance goals within the meaning of
Section 162(m) and the regulations thereunder. As selected by the Committee, the
performance goal shall be the attainment of one or more (singly or in
combination) of the preestablished amounts of revenue, income (operating income,
income before depreciation and amortization, or net income), cash flow
(operating cash flow or free cash flow), EBITDA (earnings before interest,
taxes, depreciation or amortization), debt, profit, earnings per share, return
on assets, return on equity, return on investment, or total shareholder return.

 

The payout of any such Award to a Covered Employee may be reduced, but not
increased, based on the degree of attainment of other performance criteria or
otherwise at the direction of the Committee.

 

7.02. Maximum Individual Awards. No individual may be granted more than 250,000
shares or units subject to any combination of Performance Awards, Restricted
Stock, or other Stock-Based Awards subject to performance criteria in any given
year. The maximum payout for any individual for a Performance Award paid in cash
is 300 percent of the participant’s earnings for the year of the Performance
Award payment. No individual may receive more than 500,000 Options in any given
year. The Share amounts in this Section 7.02 are subject to adjustment under
Section 10 and are subject to the Plan maximum under Section 4.

 

7.03. Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the
Corporation, any Subsidiary, or any business entity to be acquired by the
Corporation or a Subsidiary, or any other right of a Participant to receive
payment from the Corporation or any Subsidiary. If an Award is granted in
substitution for another Award or award, the Committee shall require the
surrender of such other Award or award in consideration for the grant of the new
Award. Awards granted in addition to or in tandem with other Awards or awards
may be granted either as of the same time as or a different time from the grant
of such other Awards or awards. The per Share exercise price of any Option,
grant price of any Stock Appreciation Right, or purchase price of any other
Award conferring a right to purchase Shares:

 

(i) Granted in substitution for an outstanding Award or award shall be not less
than the lesser of the Fair Market Value of a Share at the date such substitute
award is granted or such Fair Market Value at that date reduced to reflect the
Fair Market Value at that date of the Award or award required to be surrendered
by the Participant as a condition to receipt of the substitute Award; or

 

(ii) Retroactively granted in tandem with an outstanding Award or award shall be
not less than the lesser of the Fair Market Value of a Share at the date of
grant of the later Award or at the date of grant of the earlier Award or award.

 

7.04. Exchange Provisions. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Shares, other Awards
(subject to Section 7.03), or other property based on such terms and conditions
as the Committee shall determine and communicate to the Participant at the time
that such offer is made.

 

-7-



--------------------------------------------------------------------------------

7.05. Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, that in no event shall the term of any
Option or a Stock Appreciation Right granted in tandem therewith exceed a period
of ten years from the date of its grant (or such shorter period as may be
applicable under Section 422 of the Code).

 

7.06. Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Corporation or a
Subsidiary upon the grant or exercise of an Award may be made in such form as
the Committee shall determine, including without limitation, cash, Shares, other
Awards, or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments denominated in
Shares.

 

SECTION 8. General Restrictions Applicable to Awards.

 

8.01. Specific Restrictions.

 

8.01.1. Six-Month Holding Period. Unless a Participant could otherwise transfer
an equity security, derivative security, or Shares issued upon exercise of a
derivative security granted under the Plan without incurring liability under
Section 16(b) of the Exchange Act, (i) an equity security issued under the Plan,
other than an equity security issued upon exercise or conversion of a derivative
security granted under the Plan, shall be held for at least six months from the
date of acquisition; (ii) with respect to a derivative security issued under the
Plan, at least six months shall elapse from the date of acquisition of the
derivative security to the date of disposition of the derivative security (other
than upon exercise or conversion) or its underlying equity security; and (iii)
any Award in the nature of a Stock Appreciation Right must be held for six
months from the date of grant to the date of cash settlement.

 

8.01.2. Nontransferability. Unless otherwise determined by the Committee, Awards
which constitute derivative securities (including any option, stock appreciation
right, or similar right) shall not be transferable by a Participant except by
will or the laws of descent and distribution (except pursuant to a beneficiary
designation authorized under Section 8.02) or, if then permitted under Rule
16b-3, pursuant to a qualified domestic relations order as defined under the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder, and, in the case of an Incentive Stock Option
or, if then required by Rule 16b-3, any other derivative security granted under
the Plan, shall be exercisable during the lifetime of a Participant only by such
Participant or his guardian or legal representative.

 

8.01.3. Compliance with Rule 16b-3. It is the intent of the Corporation that
this Plan comply in all respects with Rule 16b-3 in connection with any Award
granted to a person who is subject to Section 16 of the Exchange Act.

 

8.02. Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered, or hypothecated to or in
favor of any party (other than the Corporation or a Subsidiary), or shall be
subject to any lien, obligation, or liability of such Participant to any party
(other than the Corporation or a Subsidiary). Unless otherwise determined by the
Committee (subject to the requirements of Section 8.01.2), no Award shall be
assignable or transferable by a Participant otherwise than by will or the laws
of descent and distribution (except to the Corporation under the terms of the
Plan); provided, that a Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
the Participant, and to receive any distribution, with respect to any Award,
upon the death of the Participant. A beneficiary, guardian, legal
representative, or other person claiming any rights under the Plan from or
through any Participant shall be subject to all terms and conditions of the Plan
and any Award Agreement applicable to such Participant or agreement applicable
to such, except to the extent the Plan and such Award Agreement or agreement
otherwise provide with respect to such persons, and to any additional
restrictions deemed necessary or appropriate by the Committee.

 

8.03. Registration and Listing Compliance. The Corporation shall not be
obligated to deliver any Award or distribute any Shares with respect to any
Award in a transaction subject to regulatory approval, registration, or any
other applicable requirement of federal or state law, or subject to a listing
requirement under any listing or similar

 

-8-



--------------------------------------------------------------------------------

agreement between the Corporation and any national securities exchange or
market, until such laws, regulations, and contractual obligations of the
Corporation have been complied with in full, although the Corporation shall be
obligated to use reasonable efforts to obtain any such approval and comply with
such requirements as promptly as practicable. If, after reasonable efforts, the
Corporation is unable to obtain from any regulatory commission or agency or
national securities exchange or market having jurisdiction over the Plan the
authority which counsel for the Corporation deems necessary for the lawful
issuance and sale of the Shares under the Plan, the Corporation shall be
relieved from any liability for failure to issue and sell Shares upon exercise
of such Awards unless and until such authority is obtained.

 

8.04. Share Certificates. All certificates for Shares delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such
stop-transfer order and other restrictions as the Committee may deem advisable
under applicable federal or state laws, rules and regulations thereunder, and
the rules of any national securities exchange on which Shares are listed. The
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions or any other restrictions that
may be applicable to Shares, including under the terms of the Plan or any Award
Agreement. In addition, during any period in which Awards or Shares are subject
to restrictions under the terms of the Plan or any Award Agreement, or during
any period during which delivery or receipt of an Award or Shares has been
deferred by the Committee or a Participant, the Committee may require the
Participant to enter into an agreement providing that certificates representing
Shares issuable or issued pursuant to an Award shall remain in the physical
custody of the Corporation or such other person as the Committee may designate.

 

SECTION 9. Change in Control Provisions. Notwithstanding any other provision of
the Plan, the following acceleration provisions shall apply in the event of a
“Change in Control” as defined in this Section 9.

 

9.01. Acceleration and Cash-Out Rights. In the event of a “Change in Control”
and a “Qualified Termination” as defined in Sections 9.02 and 9.03,
respectively, automatically in the case of Participants subject to Section 16 of
the Exchange Act, and unless otherwise determined by the Board in writing at or
after grant but prior to the occurrence of the Change in Control in the case of
Participants not subject to Section 16 of the Exchange Act:

 

(i) the performance criteria of all Performance Awards, Performance-Based
Restricted Stock, and Other Stock-Based Awards shall be deemed fully achieved
and all such Awards shall be fully earned and vested, subject only to the
restrictions on dispositions of equity securities set forth in Section 8.01.1
and legal restrictions on the issuance of Shares set forth in Section 8.04;

 

(ii) any Option, Stock Appreciation Right, and other Award in the nature of a
right that may be exercised which was not previously exercisable and vested
shall become fully exercisable and vested, subject only to the restrictions on
disposition of equity securities set forth in Section 8.01.1 and legal
restrictions on the issuance of Shares set forth in Section 8.04; and

 

(iii) the restrictions, deferral limitations, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested, subject only to the restrictions on dispositions
of equity securities set forth in Section 8.01.1 and legal restrictions on the
issuance of Shares set forth in Section 8.04.

 

9.02. Change in Control. For purposes of Section 9.01, a “Change in Control”
shall mean any transaction that results in the voting control of the Corporation
held by Cox Enterprises, Inc., its successor or any subsidiary of either falling
below 50.1 percent.

 

9.03. Qualified Termination. For the purposes of Section 9.01, a “Qualified
Termination” shall mean any termination of employment for reasons other than (i)
Cause; (ii) death, Disability or Retirement, or (iii) by the Participant without
Good Reason within one (1) year following a Change in Control.

 

(a) “Cause” shall mean (i) the willful and continued failure by the Participant
to substantially perform the Participant’s duties with the Corporation or (ii)
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Corporation or its subsidiaries, monetarily or
otherwise.

 

-9-



--------------------------------------------------------------------------------

(b) “Disability” shall be deemed the reason for the termination by the
Corporation of the Participant’s employment, if, as a result of the
Participant’s incapacity due to physical or mental illness, the Participant
shall have been absent from the full-time performance of the Participant’s
duties with the Corporation for a period of six (6) consecutive months.

 

(c) “Good Reason” for termination by the Participant of the Participant’s
employment shall mean the occurrence (without the Participant’s express written
consent) after any Change in Control of any one of the following acts by the
Corporation.

 

(i) a reduction by the Corporation in the Participant’s annual base salary other
than for Cause or a Corporation–wide reduction in annual base salaries that
generally affects similarly situated employees of the Corporation;

 

(ii) the relocation of the Corporation’s principal executive offices to a
location more than fifty (50) miles from the location of such offices
immediately prior to the Change in Control, but only in the event the
Participant was employed at the Corporation’s principal executive offices
immediately prior to such relocation.

 

(d) “Retirement” shall be deemed the reason for the termination by the
Corporation or the Participant of the Participant’s employment if such
employment is terminated in accordance with the Corporation’s retirement policy
generally applicable to its employees, as in effect immediately prior to the
Change in Control, or in accordance with any retirement arrangement established
with the Participant’s consent with respect to the Participant.

 

SECTION 10. Adjustment Provisions. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Shares, or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Shares such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the rights of Participants under
the Plan, then the Committee may, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of Shares which may thereafter be
issued in connection with Awards (ii) the number and kind of Shares issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price, or purchase price relating to any Award or, if deemed appropriate, make
provision for a cash payment with respect to any outstanding Award; provided,
however, in each case, that, with respect to Incentive Stock Options, no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to violate Section 422(b)(1) of the Code. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Corporation or any Subsidiary or the financial statements of the Corporation or
any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.

 

SECTION 11. Changes to the Plan and Awards.

 

11.01. Changes to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of shareholders or Participants, except
that any such amendment, alteration, suspension, discontinuation, or termination
shall be subject to the approval of the Corporation’s shareholders within one
year after such Board action if such shareholder approval is required by any
federal or state law or regulation or the rules of any stock exchange on which
the Shares may be listed, or if the Board in its discretion determines that
obtaining such shareholder approval is for any reason advisable; provided,
however, that, without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may impair
the rights of such Participant under any Award previously granted to him.

 

11.02. Changes to Awards. The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue, or terminate, any Award previously
granted and any Award Agreement relating thereto; provided, however, that,
without the consent of an affected Participant, no such amendment, alteration,
suspension, discontinuation, or termination of any Award may materially impair
the rights of such Participant under such Award. Notwithstanding any provisions
of the Plan to the contrary, the Committee may not make any changes to

 

-10-



--------------------------------------------------------------------------------

any Award or any Award Agreement issued under the Plan to the extent that such
change would cause any Participant to immediately recognize taxable income under
the provisions of Section 409A of the Code as a result of such change.

 

SECTION 12. General Provisions.

 

12.01. No Rights to Awards. No Participant or employee shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants and employees.

 

12.02. No Shareholder Rights. No Award shall confer on any Participant any of
the rights of a shareholder of the Corporation unless and until Shares are duly
issued or transferred to the Participant in accordance with the terms of the
Award.

 

12.03. Tax Withholding. The Corporation or any Subsidiary is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts or withholding and other taxes due with respect
thereto, its exercise, or any payment thereunder, and to take such other action
as the Committee may deem necessary or advisable to enable the Corporation and
Participants to satisfy obligations for the payment of withholding taxes and
other tax liabilities relating to any Award, provided, that no Shares are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law. This authority shall include authority to withhold or receive
Shares or other property and to make cash payments in respect thereof in
satisfaction of Participant’s tax obligations.

 

12.04. No Right to Employment. Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any employee any right to continue in the employ of the
Corporation or any Subsidiary or to interfere in any way with the right of the
Corporation or any Subsidiary to terminate his employment at any time or
increase or decrease his compensation from the rate in existence at the time of
granting of an Award.

 

12.05. Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Corporation; provided, that the
Committee may authorize the creation of trusts or make other arrangements to
meet the Corporation’s obligations under the Plan to deliver cash, Shares, other
Awards, or other property pursuant to any award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

 

12.06. Other Compensatory Arrangements. The Corporation or any Subsidiary shall
be permitted to adopt other or additional compensation arrangements (which may
include arrangements which relate to Awards), and such arrangements may be
either generally applicable or applicable only in specific cases.

 

12.07. Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

12.08. Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable Federal law.

 

SECTION 13. Effective Date. The Plan, as amended and restated, shall become
effective on the date this amended and restated version is adopted under the
provisions of Section 11.01, subject to the approval of the Corporation’s
shareholders.

 

-11-